Mr. Justice Gridley delivered the opinion of the court. 2. Landlord and tenant, § 6*—when refusal to execute lease does not affect prior agreement. Where a memorandum of a lease setting forth premises, term and rental is signed by the parties thereto, a subsequent refusal by the tenant to sign a formal written lease does not render the memorandum lease any the less binding. 3. Landlord and tenant, § 284*—when liable for month’s rent on abandonment. Where a tenant enters into possession of premises leased under a verbal lease for a term exceeding one year, he is liable for a month’s rent as a tenant from month to month unless due notice of his intention to terminate the tenancy is given the lessor.